               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                         No. 5:13-CR-239-1H


UNITED STATES OF AMERICA,          )
                                   )
                                   )
     v.                            )
                                   )                 ORDER
DWIGHT EDWARD CARTER,              )
     Defendant.                    )



     This matter is before the court on defendant’s motion for an

accounting of payments of restitution, fines, fees, and costs

assessed against the defendant and a request that the court suspend

all “[Bureau of Prisons] trust fund deductions.” [DE #78.]



     At sentencing, the court ordered defendant to pay a fine of

$3,000 and a special assessment of $200.       Interest on the fine was

waived, and the judgment notes that the payment is due immediately

and payment is due during imprisonment.



     Payment   amount   and    frequency    during    incarceration   is

determined by the rules of the Inmate Financial Responsibility

Program, a program run solely by the Bureau of Prisons. Therefore,

the motion to suspend payments is denied.




       Case 5:13-cr-00239-H Document 99 Filed 04/17/20 Page 1 of 2
     The motion for an accounting of payments is GRANTED.            The

clerk is directed to send a copy of defendant’s payment report to

defendant along with this order.

    This 17th day of April 2020.



                           ___________________________________
                           Malcolm J. Howard
                           Senior United States District Judge
At Greenville, NC
#35




       Case 5:13-cr-00239-H Document 99 Filed 04/17/20 Page 2 of 2
